Citation Nr: 1422579	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-14 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability, claimed as arthritis.
      

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

This case was previously before the Board in May 2012, at which time the issue noted on the cover page of this decision was remanded for additional development.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

The most probative evidence weighs against a finding that the Veteran's currently diagnosed back disability is related to any aspect of his military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, claimed as arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in an April 2007 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

The Veteran was afforded VA examinations in March 2009 and June 2012 to assess the nature and etiology of his back condition.  Taken together, the VA examinations were adequate, as the examiners conducted complete examinations, fully reviewed the Veteran's medical history, and recorded all findings considered relevant under the applicable law and regulations.  Further, the June 2012 VA examiner offered a well-supported opinion based on consideration of the full history of the Veteran's claimed disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.




II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, an evidentiary showing of continuity of symptomatology is required only where the condition noted in service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, chronic diseases such as arthritis may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran is seeking service connection for a low back disability he initially claimed as arthritis.  He contends that he injured his back during active duty service and has had back problems since service.

The Veteran's February 1964 enlistment examination reflects normal clinical findings for his spine, and no back condition was noted upon entry into service.  The Veteran also denied having any arthritis or rheumatism, or any bone, joint or other deformity in a February 1964 Report of Medical History.

Service treatment records reflect that the Veteran was treated for complaints of low back pain several times during service.  In February 1964, the Veteran hurt his back on "K.P" [kitchen patrol] while lifting potatoes.  Examination of the muscles, deep tendon reflexes (DTRs), and sensation were all found to be "ok" according to the service treatment record.  In April 1964, the Veteran was seen for low back strain, and the examiner noted that the Veteran was ordered to do no heavy lifting for one week.  An August 1967 service treatment record shows that the Veteran again sought treatment for back pain.  He was diagnosed with a low back strain and the examiner prescribed heat and the use of a bed board.   

The Veteran's December 1967 separation examination reflects normal findings for the spine.  The examiner did note the Veteran's complaints of back pain, and further stated the Veteran has never been hospitalized for this area, his back pain has never necessitated sick leave and that the back pain was a "minor problem."  In the December 1967 Report of Medical History, the Veteran noted his complaints of soreness in his back.

Post-service, a February 2005 private medical record notes recurrent low back pain on a problem list of the Veteran's medical conditions.

In March 2009, the Veteran underwent a VA examination to determine the nature and etiology of his claimed arthritis.  The examiner noted that the Veteran's service treatment record did not show any diagnosis or treatment for arthritis during service or within one year after discharge.  The Veteran complained of daily back pain in his middle and lower back that first began in 1964 while on kitchen patrol picking up sacks of potatoes.  He states having recurring back pain since that time.  The Veteran denied any post-service injuries to the spine and does not use a brace or ambulatory aids.  The Veteran stated that he does not currently receive treatment for his back pain, but has taken medication in the past year.  X-ray findings showed degenerative joint disease of the thoracic spine and mild wedging in the upper vertebrae with kyphosis, as well as L1 and L4-S1 degenerative disc disease/degenerative joint disease. 

In March 2012, the Veteran testified at his Travel Board hearing that he was first told by a doctor in the 1970s that he had spinal arthritis.  In the late 1990s, he was prescribed non-steroidal anti-inflammatory (NSAID) medication for his back pain, which he still takes when he has flare-ups.  He denied having any post-service injuries to his back.   

Pursuant to the Board's May 2012 remand instructions, the Veteran underwent a VA spine examination in June 2012 that noted diagnoses of degenerative disc disease and degenerative joint disease of the spine.  The Veteran reported having back pain since an in-service incident where he hurt his back picking up potatoes on kitchen patrol.  The examiner noted March 2009 x-ray reports that showed extensive degenerative spurring of the vertebrae and exaggerated dorsal kyphosis due to mild wedging of the upper thoracic vertebrae.  Further, examination of the lumbosacral spine demonstrated considerable narrowing of the L4-L5 and L5-S1 disc spaces with lesser narrowing of the other disc spaces.  The vertebral bodies were normal in height, there was degenerative spurring of the lumbar vertebral bodies, there was no spondylolisthesis seen, and the pedicles and SI joints were well-preserved.  

The examiner opined that it was less likely than not that the Veteran's currently diagnosed back disability was incurred in military service or was caused by any in-service injury, event or illness during service.  In support of his opinion, the examiner noted the Veteran's in-service treatment for back pain and separation examination report that showed normal findings for the back despite the Veteran's report of back soreness.  Further, the examiner stated that given the Veteran's past work as an electrician for many years and his age, it was more likely that his current thoracolumbar arthritis developed as a result of years working as an electrician.

The Board finds the June 2012 VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of the disability, and provided a rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's back condition.

After carefully reviewing the relevant evidence, the Board concludes that service connection is not warranted for the Veteran's back disorder.  Although the Veteran was treated for back pain in service, the evidence does not support a finding that his current back pain is related to any incident of service.  The preponderance of the evidence weighs against a finding that the Veteran's back condition arose during active service.  There is also no evidence revealing arthritis of the lumbar spine either in service or during the one-year presumptive period following his discharge from active duty.  

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

The Board acknowledges the Veteran's belief that his current low back disability is related to his military service.  As noted above, the Veteran has reported that he first experienced symptoms of back pain during service, that he sought treatment for back pain during service, and that he has had back problems since service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the back disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a back disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


